Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT & STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Amendment & Claim Status………………………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter………………………………….. 4
Conclusion…………………………………………………………………………………...... 5


Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 10/25/2021.Claims 1-15 are pending. In response to Amendment, the previous rejection of Claims 1-5 and 7 stand under 35 USC 102 as anticipated by Bova (US 2009/0220136) are withdrawn. Additionally the previous rejection of Claims 6 and 11 under 35 USC 103 as unpatentable over Bova in view of Katz (US 2014/0179981) and the previous rejection of claims 9-10 and 12-15 stand under 35 USC 103 as unpatentable over Bova in view of Yasumuro (US 2017/0128737) are withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Mr. Robert Lodenkampe on 1/14/2022.

The application has been amended as follows: 

Claim 1. (Amended) A method of targeting cranial therapy to a patient, the method comprising: 
providing a brain atlas having coordinates for brain structures, wherein the brain atlas is a 3D volumetric brain atlas; 
performing an optical 3D scan of a head shape of a patient; 
registering the brain atlas to the optical 3D scan of the head shape of the patient, wherein the registering the brain atlas to the optical 3D scan of the head shape of the patient comprises performing an affine transformation of the brain atlas to fit the optical 3D scan of the head shape of a the patient;
thereby providing coordinates of the brain structures in a patient coordinate system of the optical 3D scan of the head shape of the patient; targeting cranial therapy to the patient according to the coordinates of one or more target brain structures in the patient coordinate system.	
Claim 2(Cancelled)
Claim 3. (Amended) The method of claim 1, wherein the registering the brain atlas to the optical 3D scan of the head shape of the patient further comprises: voxelizing the optical 3D scan of the head shape of the patient to a binary 3D volume to provide a voxelized head scan, wherein the affine transformation of the brain atlas to fit the voxelized head scan is determined at least in part by reference to externally visible anatomical landmarks.			
				Allowable Subject Matter 
Claims 1, 3-15 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Bova et al teaches A "brain atlas," as the term is used herein, refers to a set of images with associated delineated regions that are known to correspond to specific anatomic structures in the brain. Typical atlases historically used for this purpose were imaged optically, with contrast provided by histological staining, e.g., myelin staining. The brains used to create the images in the atlases were obtained from cadavers and physically sliced and stained. For use in DBS surgery, as discussed, a coordinate system is placed on these slices for stereotactic localization of particular structures (paragraph [0068] and Bova teaches computer-implemented three-dimensional neuroanatomic map of the brain comprising digitized images of anatomic structures, contours, and reference points in the brain that may be visualized unambiguously on a display in two or three dimensions, and viewed from any desired plane of section. In some embodiments, the digitized information is obtained from discontinuous sections oriented through at least two planes of section from one or more reference brains. In some preferred embodiments of the computer-implemented neuroanatomic brain maps, the sections are aligned with each other using an anatomic coordinate system (paragraph [0076]; figure 7)
Bullitt et al (US 8090164) teaches a systems, methods, and computer program products for analysis of vessel attributes for diagnosis, disease staging, and surgical planning are disclosed. A method for analyzing blood vessel attributes may include developing an atlas including statistical measures for at least one blood vessel attribute. The statistical measures can be developed from blood vessel image data from different individuals. Blood vessel attribute measurements can be obtained from an individual subject. The individual subject's blood vessel attribute measurements can be compared to the statistical measures in the atlas. Output may be produced indicative of a physical characteristic of the individual based on results from the comparison.
Schreibmann et al (US 8774481) teaches applying a rigid registration algorithm comprises: (1) executing an affine transform algorithm having a plurality of variables including translation, rotation, scale, and shear; (2) selecting a similarity metric representing the alignment of the reference CT image volume to the first clinical image volume; and (3) optimizing the variables iteratively until the similarity metric achieves a minimum limit. None teaches: 
wherein the registering the brain atlas to the optical 3D scan of the head shape of the patient comprises performing an affine transformation of the brain atlas to fit the optical 3D scan of the head shape of a the patient;
thereby providing coordinates of the brain structures in a patient coordinate system of the optical 3D scan of the head shape of the patient.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m.  .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NANCY BITAR/Primary Examiner, Art Unit 2664